DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed July 26, 2022 are acknowledged.
Examiner acknowledges amended claims 1 and 3-4.
Examiner acknowledges cancelled claims 18-20.
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hamada et al., U.S. Pre Grant Publication 2012/0309898 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 23 are rejected under 35 U.S.C. 103 as obvious over Mizuta et al., U.S. Pre Grant Publication 2016/0009006.
Regarding claims 1-4 and 23, Mizuta discloses a curable composition comprising silicone rubber composition comprising a fiber and a curable silicone rubber [binder component] [0017].  Applicant’s claim 1 is not specific to the binder composition.  Paragraph 0025 discloses that the fiber can include microfibrillated cellulose [see also paragraph 0031].  Paragraph 0033 discloses that the fiber has an average fiber length of 0.01 to 5 mm.  Paragraph 0029 discloses that the fiber has a diameter of not more than 2 μm.    In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Paragraph 0036 discloses that the concentration of the fiber ranges from 0.01 to 20 % by weight.  Paragraph 0034 discloses that the composition includes water.
	Mizuta teaches the claimed invention but fails to teach or suggest low-density fibers.  It is reasonable to presume that the fibers in Mizuta are low-density fibers.  Said presumption is based upon Mizuta’s disclosure of microfibrillated cellulose.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a curable composition as recited in claim 1, further including the binder component being selected from the group consisting of acrylic binders, urea-formaldehyde binders, polyvinyl alcohol, polyvinyl acetate, carbohydrate-based binders, and combinations thereof.  The closest prior art, Mizuta et al., U.S. Pre Grant Publication 2016/0009006, teaches curable composition comprising silicone rubber composition comprising a fiber and a curable silicone rubber [binder component] [0017].  Applicant’s claim 1 is not specific to the binder composition.  Paragraph 0025 discloses that the fiber can include microfibrillated cellulose [see also paragraph 0031].  Paragraph 0033 discloses that the fiber has an average fiber length of 0.01 to 5 mm.  Paragraph 0029 discloses that the fiber has a diameter of not more than 2 μm. Paragraph 0036 discloses that the concentration of the fiber ranges from 0.01 to 20 % by weight.  Paragraph 0034 discloses that the composition includes water.
9. 	Claims 6-17 and 21-22 are allowed. Applicant claims a nonwoven article as recited in
claim 6. Additionally, Applicant claims a composite panel as recited in claim 11. The closest
prior art, Cartier et al., EP2781652, teaches a nonwoven comprising glass fibers and 0.1 to 20%
by weight of nanofibrillar cellulose [NFC]. Cartier fails to teach or suggest a nonwoven web
layer having a first major surface and a second major surface defining a thickness therebetween,
wherein said nonwoven web layer comprises: a plurality of inorganic fibers present in an amount
of 50% to 90% by weight of the nonwoven article, and a plurality of low-density fibers present in
an amount of 0.01% to 10% by weight of the nonwoven article, wherein the low-density fibers
are present in the nonwoven web layer as a gradient that decreases from the first major surface
through at least a portion of the thickness of the nonwoven web layer.


Response to Arguments
10.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s amendment of claim 1 recites a combination that has not been presented previously.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786